Citation Nr: 0620574	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased rating for residuals of 
lumbar spine injury with degenerative arthritis, degenerative 
disc disease, and osteophytosis, currently rated 40 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
lumbar spine injury with degenerative arthritis and 
osteophytosis on an extraschedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran's VA medical records include diagnoses of chronic 
pain syndrome and somatoform disorder associated at least in 
part with his service-connected lumbar spine condition.  VA 
recognizes somatoform disorders as service connectable 
psychiatric disorders.  See, e.g., 38 C.F.R. § 130, 
Diagnostic Code 9422 (2005) (pain disorder).  The evidence 
reasonably raises a claim for secondary service connection 
for an acquired somatoform disorder.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
The matter is referred to the RO for appropriate action.

In September 2001 the veteran filed a claim of entitlement to 
service connection for diabetes caused by herbicide exposure 
in service.  The claim appears unadjudicated.  It is referred 
to the RO for appropriate action.

The Board of Veterans' Appeals (Board) remanded this case in 
January 2004.  The remand noted that the evidence in this 
case raised the matter of entitlement to an extraschedular 
rating and the matter of entitlement to TDIU as sub-issues of 
the increased rating claim at issue.

The issues of entitlement to extraschedular rating and to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has lumbar degenerative arthritis with 
osteophytes and degenerative disc disease that cause severe 
limitation of motion due to pain.

2.  The veteran's functional impairment and subjective pain 
is due in part to non-service-connected psychiatric causes.

3.  The veteran does not have complete ankylosis of the 
thoracolumbar spine or neurologic manifestations of his 
lumbar condition.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 40 percent 
for residuals of lumbar spine injury with degenerative 
arthritis and osteophytosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5292 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating of Lumbar Disability

A.  Neurologic Manifestations

The veteran contends, in essence, that he is totally disabled 
by excruciating, unremitting, intractable back pain that 
renders him unable to do any work with his back and compels 
him to use crutches to walk and to arise from a seated 
position.

The preponderance of the evidence is that the veteran's back 
disability is correctly rated as 40 percent disabling and no 
higher under any set of criteria in the rating schedule 
reasonably applicable to his back condition at any time 
encompassed by his September 2001 claim for increased rating.  
For reasons explained below, a schedular rating greater than 
40 percent will be denied.

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The preponderance of the objective evidence shows the 
veteran's lumbar condition is correctly rated as 40 percent 
disabling under any rating criteria reasonably and legally 
applicable to his claim.  The rating criteria have changed 
during the pendency of his appeal, but none of the changes 
permit a higher rating.  The preponderance of the evidence is 
against finding that the veteran's disability has a 
neurologic component for which VA can compensate him.  
Concomitantly, the preponderance of the evidence is also 
against rating the disability higher as intervertebral disc 
syndrome or rating orthopedic and neurologic manifestations 
separately such that the combined rating exceeds 40 percent.

VA amended the regulations for rating spinal disabilities 
twice during the pendency of this appeal.  An amendment of 
the rating criteria for intervertebral disc syndrome became 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA amended all 
of the remaining rating criteria for diseases and injuries of 
the spine, promulgating a General Rating Formula for Diseases 
and Injuries of the Spine [hereinafter General Rating 
Formula], new diagnostic codes and names, and incorporating 
the 2002 changes to the criteria for intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) and 69 
Fed. Reg. 32449 (June 10, 2004) (technical corrections) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
4243 (2005)).

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments, unless they have a genuinely retroactive effect, 
in which case the amended criteria are inapplicable.  If the 
new regulation has only prospective effect, as here where the 
change in rating criteria affects only prospective payment of 
compensation, application of the new rule cannot be avoided 
just because it is unfavorable to the claimant.  VAOPGCPREC 
7-2003,  8 ("The Karnas rule would . . . improperly 
prohibit VA from applying certain statutes and regulations 
that may be unfavorable to claimants even though such laws 
would govern under Supreme Court precedent because they do 
not have retroactive effects."); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) overruling in pertinent part 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has rated the veteran's lumbar spine disorders as lumbar 
strain.  The last rating action to assign codes, October 
2001, used the diagnostic code then in effect.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001) [all diagnostic criteria 
for lumbar spine disease and injury are in section 4.71a, 
title 38 Code of Federal Regulations, and all citation below 
is to diagnostic codes in that section unless otherwise 
indicated].  The amended code for lumbar strain is 5237 
(2005).  The veteran is service connected for residuals, 
lumbar spine injury with degenerative arthritis and 
osteophytosis, which can be coded as Diagnostic Code 5003-
5292 (2001) (degenerative arthritis rated for limitation of 
motion, see 38 C.F.R. § 4.27 (2005)), or 5003-5242 (2005) 
(same, using amended code).

The veteran complains of lower extremity pain, numbness and 
weakness, which raises the question of whether he has a 
neurologic component of his service-connected disability.  
The preponderance of the evidence is that his lower extremity 
neurologic complaints are not a component of his service-
connected conditions.

This decision will discuss the evidence leading to that 
conclusion.  It will not discuss the many potential ways of 
rating neurologic components of spine disorders under the 
older and newer rating criteria, see Diagnostic Code 5293 
(2001) (intervertebral disc syndrome-older criteria); 
Diagnostic Code 5293 (2003) (intervertebral disc syndrome 
from September 23, 2002); Diagnostic Code 5243 (2005) 
(intervertebral disc syndrome from September 26, 2003, as 
renumbered and with reference to the General Rating Formula).

A June 2004 VA compensation examination confirmed a diagnosis 
of degenerative disc disease of the lumbar spine as well as 
degenerative arthritis and osteophytosis.  The examiner 
opined that the disc disease is related to the veteran back 
injury in service.  This is the only evidence of record 
directly responsive to the question of whether the veteran's 
disc disease is related to this service-connected injury.

The finding that the veteran's lumbar disc disease is related 
to his service-connected injury does not settle the question 
of whether rating the veteran's lumbar spine requires rating 
the lower extremity neurological symptoms the veteran 
reports. 

As evidence supporting compensation for neurologic impairment 
of the legs as a component of the service-connected lumbar 
spine, an August 2000 statement from Richard Newman, MD, 
reported that the veteran had severe low back pain radiating 
on the right side posteriorly down the leg to the ball of his 
foot and on the left side to the outside of his left foot; 
coughing and sneezing did not increase pain.  The veteran 
complained of numbness of the right calf.  He reported 
weakened urinary stream.  Dr. Newman commented that the 
stream weakness could be related to the veteran's 
medications.

Dr. Newman stated that he had reviewed a magnetic resonance 
imaging (MRI) study of March 2000.  He reported that the 
veteran had severe multilevel degenerative disc disease, most 
prominent in L4-5 and L5-S1.  At L4-5 he had bilateral 
foraminal narrowing and spinal stenosis.  At L5-S1 he had 
mild foraminal encroachment on both sides.  There was a small 
herniated disc at T12-L1 in the midline not impinging upon 
the spinal cord or nerves.  At L3-4 he appeared to have a 
large disc herniation on the left side far laterally 
infraforaminally and even further laterally that clearly 
impinged upon the exiting nerve root.

Dr. Newman noted the veteran got leg cramps.  Examination 
revealed normal strength of the legs proximally and distally, 
no muscle atrophy, and symmetrical reflexes except for an 
absent right ankle reflex.  There was diminished sensation to 
pin prick in the right leg in approximately the L5-S1 
distribution compared to the left leg.  There was significant 
limitation of motion in the low back and palpable 
paravertebral muscle spasm on the right side of the lumbar 
region.  Dr. Newman opined that the veteran had extensive 
lumbar disc disease with bilateral lumbar radiculopathy.  The 
doctor stated the veteran had severe chronic pain syndrome.

Dr. Newman further commented that the veteran could no longer 
meet the lifting, climbing, bending and squatting required by 
his work and that he is now permanently disabled from any 
type of employment.

VA MRI studies of July 2001, October 2003, and June 2004 
found no nerve involvement and no evidence of radiculopathy 
or explanation for the veteran's lower extremity neurologic 
complaints.  None of the three MRIs found the large disc 
herniation of the L3-L4 disc that Dr. Newman reported; each 
found less disc bulging and no herniation.  The disc findings 
were described as mildly abnormal, and foraminal narrowing 
was described as none or slight, except the June 2004 MRI 
found moderate foraminal narrowing at L5-S1 without 
significant change from the prior studies.

Although the VA MRI studies cannot explain why Dr. Newman 
found large disc herniation and clear evidence of nerve root 
impingement, the probative value of the three consistent VA 
studies far outweighs the single report from Dr. Newman as 
evidence that the veteran's neurologic complaints are not 
caused by his disc disease.

VA electromyography (EMG) and nerve conduction studies of the 
lower extremities in November 2001 sought to find a 
physiological cause of the veteran's subjective lower 
extremity numbness.  Both studies were negative.  
Neuropsychological tests in February and March 2001 had 
produced a diagnosis of pain disorder due to medical 
conditions, back pain and headaches.

VA outpatient treatment records from March 2000 to January 
2006 include multiple neurologically negative examinations 
and multiple findings of neurologic symptoms in the lower 
extremities that do not correspond with any dermatomal 
distribution, i.e., they are not in a pattern consistent with 
an identifiable nerve lesion.

In September 2003 the veteran's VA primary care physician 
noted sciatica-like discomfort, which he opined could well be 
"functional illness," i.e., psychogenic, or possibly sacral 
pathology in the nerve roots.  In November 2003, the same 
physician concluded that the veteran meets the criteria for 
somatization disorder.  Another referral in January 2004 to 
the physiatrist who performed and interpreted the November 
2001 EMG and nerve conduction study again produced an 
impression of somatization.

The regulations governing rating neurologic impairment 
require identification of the site of the nerve lesion.  See 
38 C.F.R. §§ 4.123, 4.124 (2005).  Thus, VA regulations on 
rating neurological disability are consistent with the 
determination in this case that that the veteran's lower 
extremity neurologic complaints are not ratable as the 
highest rating for intervertebral disc syndrome under 
Diagnostic Code 5293 prior to September 23, 2002, or under 
the amended rating criteria that provide for separate rating 
of neurologic manifestations of intervertebral disc syndrome.  
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2005).

The consistent failure of multiple diagnostic tests and 
examinations to identify a physiologic cause of the veteran's 
lower extremity complaints, together with the significant and 
probative evidence of psychogenic etiology is persuasive 
evidence that VA cannot rate and compensate the veteran for 
neurologic impairment of the lower extremities.  To do so 
would be "the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation," or pyramiding.  38 C.F.R. 
§ 4.14 (2005).

B.  Orthopedic Manifestations

The veteran's lumbar disability must be rated for its 
orthopedic manifestations alone.  Whereas the veteran's 
lumbar disability will not be rated as intervertebral disc 
syndrome, the September 2002 rating schedule changes unique 
to intervertebral disc syndrome are not applicable to the 
veteran's case.  The General Rating Formula is applicable 
from September 26, 2003, its effective date, except as it 
provides for separate rating of neurologic components of 
spinal disease or injury.

1.  Spine Rating Prior to September 26, 2003

At the time of the veteran's claim for increased rating the 
maximum rating for lumbar strain was 40 percent.  Diagnostic 
Code 5295 (2001).  The maximum rating for arthritis based on 
limitation of motion of the lumbar spine was also 40 percent.  
5003-5292 (2001).  The only diagnostic codes that provided 
for ratings above 40 percent were those for fracture of a 
vertebra, Diagnostic Code 5285, complete bony fixation, 
Diagnostic Code 5286, and intervertebral disc syndrome.  
Diagnostic Code 5293.  The VA outpatient records, records 
from Social Security Administration, and reports of VA 
compensation examinations of November 2001, March 2003, and 
June 2004 all show that none of those diagnostic codes are 
applicable to the veteran's residuals of lumbar spine injury 
with degenerative arthritis, degenerative disc disease, and 
osteophytosis.  Consequently, the 40 percent rating is the 
maximum schedular rating authorized for his service-connected 
disability.  None of the specific findings of the 
compensation examinations provide a basis for a higher rating 
under the older rating criteria.

The veteran's statements of May and September 2002, June 
2003, and February 2004 essentially identify pain as the 
cause of his limitations in lifting, bending, stretching, 
twisting, and walking, limitations of endurance, and the need 
for crutches to arise from a seated position.  His VA 
outpatient treatment records and VA compensation examination 
reports also reveal that pain is the cause of his reported 
limitations.  

There are regulations that provide for the effect of pain and 
related phenomena on the amount of disablement resulting from 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  Exacerbation of the limitation of motion of a joint 
by pain may be a basis for increasing a schedular rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, those 
regulations are not applicable where a disability is rated at 
the maximum level provided by the diagnostic code under which 
it is rated.  VAOPGCPREC 36-97, citing Johnston v. Brown, 10 
Vet. App. 80 (1997) (remand for consideration of functional 
loss of range of motion of a wrist due to pain inappropriate 
where rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).  
Consequently, there is no basis in law as it applies to the 
facts of the veteran's situation for a higher schedular 
rating for his lumbar spine disability.

2.  Spine Rating From September 26, 2003

The general rating formula provides for a 40 percent rating 
for lumbar spine disorders, with our without pain, for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The veteran's lumbar spine injury is better 
characterized as degenerative arthritis, Diagnostic Code 5242 
(2005), than lumbar strain, because it is manifested by 
degenerative arthritis, degenerative disc disease, and 
osteophytosis, and the disc disease is not manifested by 
neurologic manifestations.  The June 2004 VA examiner who 
found no evidence of radiculopathy or myelopathy to explain 
neurologic symptoms or pain. He opined that the low back pain 
was probably due to degenerative arthritis and disc disease.

Of the two VA compensation examinations that measured the 
range of motion (the June 2004 examination was neurological), 
the latter found flexion of 20 degrees, extension of 10 
degrees, lateral flexion of 10 degrees bilaterally, and 
rotation of 20 degrees bilaterally, all motions were painful.  
Based on these examinations, the veteran does not have 
ankylosis of the thoracolumbar spine.

Without ankylosis of the thoracolumbar spine, a higher rating 
is warranted only for objective indications of pain, 
weakness, and fatigability associated with the service-
connected condition.  38 C.F.R. § 4.40, 4.45, 4.59 (2005).  
The preponderance of the evidence is against a finding that 
the veteran's disability nearly approximates unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.7 (2005) (next higher rating for near approximation of 
next higher rating criteria).

An increased rating for pain is rejected because of repeated 
evidence that the veteran exaggerates the severity of his 
pain and misrepresents the extent of his disability.  On VA 
examination in March 2003, the examiner recorded ranges of 
motion consistent with a 40 percent rating under the General 
Rating Formula and noted "very poor effort."  When the VA 
physiatrist examined him in January 2004 to rule out 
radiculopathy, the examiner noted variable effort.  His 
report to the October 2003 VA examiner of "pain 24/7," with 
intensity of "10/10," or even of an average of 8 to 9 on a 
scale with occasional flare-ups to 10 with flare-ups to 
10/10, as he told the June 2004 VA examiner, is not credible.  

In October 2003, the veteran told a VA psychologist that he 
sustained a laceration of the forehead when his back gave way 
because of pain and he fell into a fan blade.  The 
contemporaneous VA emergency room record, however, reveals 
that on September 19, 2001, his neighbor brought him to the 
emergency room with a laceration of his forehead.  The 
emergency room records show that the veteran told an 
emergency room nurse and, 11 minutes later, an emergency room 
physician, that he was working on a window exhaust fan when 
his cat jumped onto his leg, startling him, and he jumped 
forward into the fan.  The contemporaneous record, created in 
the context of seeking treatment, is more probative of what 
happened than is the veteran's later account.  The disparity 
renders the later account not credible.

In November 2003, the veteran came to the emergency room for 
treatment of a cut sustained when a saw fell on his leg.  The 
veteran stated in November 2001 that he had voluntarily given 
up his driver's license because of back pain and foot 
numbness that made him unable to operate the vehicle pedals.  
In October 2003 he told a VA psychologist that he turned in 
his driver's license after the fall into the fan.  An 
outpatient note of June 2004 recorded his report of passing 
out several days ago while driving.  In December 2003 a 
physician conducting a Physical Residual Functional Capacity 
assessment for the Social Security Administration opined that 
the claimant's pain symptoms were not completely supported by 
the medical evidence.

The evidence is that the veteran engages in home improvement 
projects inconsistent with the extent of disability he 
reports.  His misstatement about the circumstances in which 
he sustained the forehead laceration and the patent 
misrepresentation about driving give a strong impression that 
the veteran's representation of the extent of his disability 
is not credible evidence of the actual extent of his 
disablement.

There is also significant evidence the pain is partly 
psychogenic.  The extensive outpatient records reveal ongoing 
treatment for chronic lumbar pain and multiple medical 
opinions of chronic pain syndrome or somatization disorder.  
Thus, the pain is not entirely attributable to the service-
connected residuals of lumbar spine injury with degenerative 
arthritis, degenerative disc disease, and osteophytosis.  
Compare Mittleider v. West, 11 Vet. App. 181 (1998) (Benefit 
of the doubt rule requires attribution of all psychiatric 
symptoms to veteran's service-connected psychiatric disorder 
if the symptoms are not distinguishable as to which diagnosis 
causes each symptoms).

This case is distinguishable from Mittleider.  Mr. Mittleider 
had service-connected and non-service-connected mental 
conditions.  The question was whether the veteran was 
entitled to the benefit of the doubt whether to rate his 
service-connected condition based on the entire extent of his 
disability when there was insufficient evidence to clearly 
distinguish disability caused by the non-service-connected 
condition from disability caused by the service-connected 
condition.  In the instant case, the Board finds against a 
higher rating for the veteran's back because the Board 
rejects the veteran's assertion of the extent of his 
disablement, not because it excludes part of the disability 
from evaluation because of attribution to a non-service-
connected cause.

The weight of the evidence is against a finding that 
limitation of use of the veteran's back by pain and other 
related phenomena causes a disability that meets or nearly 
approximates disability commensurate with the next higher 
rating.  38 C.F.R. § 4.7.  A schedular rating under the 
General Rating Formula greater than 40 percent for residuals 
of lumbar spine injury with degenerative arthritis, 
degenerative disc disease, and osteophytosis under the 
General Rating Formula is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).



II.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate a claim for increased rating in 
letters of April 2001, prior to initial adjudication of the 
claim, and in February 2004.  Both letters informed the 
veteran of his right to VA assistance with his claim and of 
his and VA's respective duties in producing and obtaining 
information and evidence to substantiate his claim, including 
a request to submit any evidence currently in his possession.  
VA has discharged its duty to notify the veteran regarding 
his claim for an increased schedular rating.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all pertinent information and evidence of 
which it had notice and authority to obtain.  There has been 
no failure to obtain evidence of which it must notify the 
veteran.  VA examined the veteran in conjunction with the 
instant claim in November 2001, March 2003, and June 2004, 
obtaining medical opinions where necessary to decide the 
claim.  VA has discharged its duty to assist the veteran to 
obtain information and evidence to substantiate his claim for 
an increased schedular rating.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (e) (2005).


ORDER

A schedular rating greater than 40 percent for residuals of 
lumbar spine injury with degenerative arthritis, degenerative 
disc disease, and osteophytosis is denied.


REMAND

As noted in the January 2004 remand in this case, the 
veteran's claim includes the sub-issues of entitlement to 
extra-schedular rating and entitlement to a total disability 
rating based on individual unemployability.  VAOPGCPREC 6-96.  
He filed a formal claim for TDIU in April 2004.

There is evidence of record that the veteran is unemployed.  
Dr. Newman wrote in August 2000 that the veteran was totally 
disabled for any employment because of his back.  The 
veteran's most recent employer reported, in April 2005, that 
the veteran left that job because he could not do the lifting 
required.

The United States Court of Appeals for Veterans Claims has 
reversed the Board's denial of TDIU without first submitting 
the case to the Director, Compensation and Pension Service, 
where there was evidence of unemployability and no 
affirmative evidence of what work the veteran could do.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court has 
vacated and remanded for an explanation as to why the Board 
did not refer a claim to the Compensation and Pension 
director for extraschedular rating when the Board had 
remanded for development of a TDIU claim.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Given the evidence of 
record, this case is appropriate for submission to Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating or TDIU benefits.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2005).

Additionally, the veteran did not answer VA's February 2004 
inquiry as to whether he receives disability benefits from 
the SSA.  The records received from SSA in April 2005 include 
the veteran's application for SSI, but nothing in those 
records indicates whether he receives benefits from SSA.

The February 2004 VA letter notifying the veteran of the 
information and evidence necessary to substantiate his claim 
for TDIU did not identify the information and evidence 
necessary to substantiate a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  For completeness and 
due process, such notice is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate a 
claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) for residuals of a 
lumbar spine injury with degenerative 
arthritis, degenerative disc disease, and 
osteophytosis.

2.  Request the SSA to report whether it 
pays the veteran disability benefits under 
any program and if so, why, or why it has 
denied any application for disability 
benefits; include a request for any 
administrative law determination on any 
claim by the veteran for SSA benefits.

3.  Submit the veteran's claims for 
extraschedular rating of his back 
disability and for TDIU based on his back 
disability to Director, Compensation & 
Pension Service for extraschedular 
consideration under sections 3.321(b)(1) 
and 4.16(b).

4.  Readjudicate the claims for 
extraschedular rating of his back 
disability and for TDIU based on his back 
disability.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).








______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs




